Citation Nr: 0534090	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the claimant/appellant in this case, 
served on active duty from December 1952 to June 1973.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In part, the RO denied the veteran's 
claim of eye disorder; however, it did not specify which 
eye.  

In his notice of disagreement (NOD), received by the RO in 
January 2003, the veteran stated that disability affected 
his right and left eye.  

In the statement of the case (SOC), issued in June 2003, it 
was noted that the denial of entitlement to service 
connection for an eye condition included both eyes.  

In his substantive appeal (VA Form 9), received in July 
2003, the veteran again stated that he was appealing the 
decision regarding disability in both of his eyes.  
Consequently, he perfected his appeal with respect to 
entitlement to service for a bilateral eye disability.  

Nevertheless, in a January 2004 rating action, the RO 
specifically denied entitlement to service connection for 
right eye disability.  

In a September 2004 supplemental statement of the case 
(SSOC), the RO noted that if the veteran disagreed with 
that decision, he would need to submit an NOD.  

Although the veteran did not submit a timely NOD in 
response to the SSOC, the earlier veteran's actions, in 
response to the rating action of February 2002, clearly 
show that he had already perfected an appeal with respect 
to the issue of entitlement to service connection for right 
eye disability.  Consequently, the Board has jurisdiction 
over that issue and it will be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005).  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 15, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the veteran that he wished to withdraw his claim for 
service connection for a left eye disability on appeal.

2.  The veteran has refractive error in his right eye.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal relating 
to the issue of service connection for a left eye disorder, 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).

2.  A right eye disorder was not the result of disease or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Eye Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  The 
veteran has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated February 2002, the RO denied the 
veteran's claim for service connection for a left eye 
disorder.  The veteran perfected his appeal as to the RO's 
denial of his claim.

In February 2005, the RO certified the issue of entitlement 
to service connection for a left eye disorder to the Board 
for appellate review.

The appellant's statement, during his Board hearing on 
February 15, 2005 constitutes a written withdrawal of the 
substantive appeal with regard to the matter of entitlement 
to service connection for a left eye disorder.  The hearing 
transcript has been reduced to writing and is of record.  
See e.g. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(holding that testimony at a hearing, once reduced to 
writing, can be construed as an NOD).  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




II. Service Connection for a Right Eye Disorder

A.  Duty to Assist and Notify

Prior to consideration of the merits of the veteran's 
appeal regarding entitlement to service connection for 
right eye disorder, the Board must consider whether the VA 
has met its statutory duty to assist the veteran in the 
development of that appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In fulfilling that duty, the VA must 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

By virtue of information contained in letters, dated in 
January 2002 and May 2004, the RO informed the veteran and 
his representative of the information and evidence needed 
to substantiate and complete a claim for service 
connection.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that 
the veteran had current physical or mental disability; and 
3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

In association with his claim, the RO notified the veteran 
and his representative of the following:  (1) the 
information and evidence not of record that was necessary 
to substantiate the veteran's specific claim; (2) the 
information and evidence that the VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as that related to employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish the VA any other information or 
evidence in the veteran's possession that pertained to his 
claim.

The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in January 2002 and May 
2004, the veteran was issued an SOC in June 2003 and SSOC 
in September 2004.  They further notified the veteran and 
his representative of the evidence necessary to 
substantiate the claim of entitlement to service connection 
for right eye disability.  Indeed, the SOC set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOC's 
also identified the evidence that had been received by the 
RO.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records, outpatient 
records reflecting the veteran's treatment by the VA from 
August 1995 through March 2002; reports of examinations 
performed by the VA in August 1973, September and October 
1986, and March 1987; records reflecting the veteran's 
treatment by the VA from June 1985 to March 1986; an April 
1987 Report of Contact, VA Form 119, with the Ophthalmology 
Service at the VA Medical Center (MC) in Pittsburgh, 
Pennsylvania; reports from W. W. B., M.D., dated in 
May 1993 and April 2001; records reflecting the veteran's 
treatment from January 1995 through September 2000, at or 
through the offices of G. G. L., M.D.; a record reflecting 
the veteran's August 1996 treatment by S. C. F., M.D.; 
records reflecting the veteran's April 1999 treatment by T. 
P., M.D.; records reflecting the veteran's June 2000 
treatment by F. C., M.D.; and the transcript of the 
February 2005 hearing before the undersigned.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issue of entitlement to service 
connection for right eye disability.  

Given the efforts by the RO to development the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue on appeal.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of that issue.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claim of entitlement to service connection for right 
eye disability.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

B.  Factual Background and Legal Analysis

Service connection connotes many factors but, basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, the evidence shows that during the veteran's 
service entrance examination in September 1952, there were 
no complaints or clinical findings of right eye disability 
of any kind.  Indeed, his visual acuity in that eye was 
20/20 for distant vision.  

During service, the veteran's medical records were 
similarly negative for a right eye disorder; and the visual 
acuity in that eye remained no worse than 20/20.

However, during his retirement examination in January 1973, 
the veteran reportedly had right eye visual acuity of 
20/200, correctable to 20/20.  It was noted that he wore 
glasses for defective visual acuity.  Despite that finding, 
there was no evidence of disease and/or trauma to account 
for the deterioration. 

Since service, the veteran continued to demonstrate 
decreased visual acuity in the right eye.  The various 
findings have been as low as 10/200 (see the report of the 
September 1986 VA examination when it was noted he wore 
glasses and bilateral nearsightedness was diagnosed); 
however, the preponderance of the objective medical 
evidence shows that such deficit has generally been 
correctable to 20/20.  

In any event, there remains no competent evidence of record 
that the veteran's impaired visual acuity is the result of 
anything other than simple refractive error.  

Nearsightedness is defined as an error of refraction.  See 
Dorland's Illustrated Medical Dictionary (29th ed. 2000).  
Under current VA regulations, refractive error is not 
considered a disability for which service connection may be 
granted.  38 C.F.R. § 3.303(c).  Parenthetically, the Board 
notes that the medical record is also negative for any 
competent evidence of a nexus between the veteran's 
decreased visual acuity and any event in service.

Indeed, the only evidence to the contrary comes from the 
veteran.  In his written and oral statements in support of 
his claim, the veteran reported decreased visual acuity for 
distance since service that was corrected with glasses.  As 
a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service 
connection for right eye disability is not warranted.


ORDER

The appeal as to the issue of service connection for a left 
eye disorder is dismissed.

Service connection for a right eye disorder is denied.


REMAND

The veteran also seeks service connection for diabetes 
mellitus.  Although he acknowledges that he did not have 
service in the Republic of Vietnam, he claims that his 
diabetes is primarily the result of his exposure to Agent 
Orange.  He contends that such exposure could have taken 
place during his duty at Naha Air Base, Okinawa; Hunter Air 
Force Base, Georgia; Dover Air Force Base, Delaware; Mac 
Tan Air Base in the Philippines; Davis-Monthan Air Force 
Base, Arizona; and Osan Air Base, Korea (see VA Form 9, 
received by the RO in July 2003).  The veteran testified 
that he was on temporary duty (TDY) for 120 days at Osan, 
that was 30 miles from the Demilitarized Zone (DMZ).  In 
his substantive appeal, he indicated that he was a material 
handling specialist and, as an inspector, was required to 
condemn leaking drums in open storage.  He was not provided 
with special instructions on herbicide handling.  

Congress has given the VA the authority to presumptively 
service connect exposure to herbicides, such as Agent 
Orange, used in the Vietnam War to certain health effects 
of Vietnam veterans.  38 C.F.R. § 3.309(e) (2005).  
Veterans who were otherwise exposed to such herbicides may 
also take advantage of those presumptive health effects.  
However, unlike Vietnam veterans, they are required to 
prove that they were, in fact, exposed to herbicides during 
their military service.  That is , they do not have the 
benefit of a presumption of exposure as do Vietnam 
veterans.  38 C.F.R. § 3.306(a)(6)(iii) (2005).

A review of the record discloses that the veteran was 
awarded the Armed Forces Expeditionary Medal; however, the 
evidence does not show the period(s) of service for which 
that medal was awarded.  In this regard, the Board notes 
that the veteran's personnel records have not been 
associated with the claims folder.  

In light of the foregoing, additional development of the 
record is warranted with respect to the issue of 
entitlement to service connection for diabetes mellitus.  
Accordingly, the case is remanded for the following 
actions:

1.  Through all official channels, 
including the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, the RO should request the 
veteran's service personnel records.  
Such records should include, but are 
not limited to, copies of assignment 
orders; temporary duty (TDY) orders; 
award citations/authorizations, 
(specifically those associated with any 
award(s) of the Armed Forces 
Expeditionary Medal); and copies of the 
veteran's enlisted efficiency reports.  
Also request that the veteran provide 
copies of any such documents in his 
possession.  A failure to respond or a 
negative response to any request must 
be noted in writing and associated with 
the claims folder.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the actions requested in 
paragraph 1 have been completed, the RO 
should undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations to 
determine the etiology of any diagnosed 
diabetes mellitus, and then 
readjudicate the issue of entitlement 
to service-connection for diabetes 
mellitus.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded 
an opportunity to respond.  Thereafter, 
if in order, the case should be 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


